Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As currently claimed, the invention is directed towards a digital jukebox system comprising a first digital jukebox and a plurality of display devices of different types. The digital jukebox is comprised of a local memory, a first communication interface for communication with remote media server and remote advertisement server, a second communication interface for communicating with display devices including a first type and a second type, a display, an audio output device, and processing circuitry. The processing circuitry transmits location data of the jukebox to the remote servers and receives content from the media and advertisement servers and plays back the received content on the display and audio devices. The digital jukebox further selective distribute content through the second communication interface to the first and second types of display devices, and playing the content on the display devices connected via the second communication interface, wherein these devices do not maintain their own content queues. 
The Examiner notes the following references:
  McHale et al. (US 20020038165 A1), which talks about a network system for restaurant/bars including interconnected stations including patron stations and jukebox stations.
Saint-Hilaire et al. (US 20030101294 A1), which talks about remote device interaction with a host computer including audio content playback.
Goci (US 20040010800 A1), which talks about a digital jukebox system including network connectivity and multiple display devices. 
Dion et al. (US 20080086379 A1), which talks about a digital jukebox including remote server access for content including other interconnected devices.
Although these references teach/suggest certain elements of the claimed invention such as having multiple displays for a jukebox, these references do not teach or suggest the configuration of devices as currently claimed such as the two communications interfaces or the interactions between the second communication interface and the different types of display devices aside from the display of the jukebox itself. Upon further search and consideration, while references such as those listed above teach/suggest the concept of a digital jukebox with multiple displays, these references do not teach or suggest the configuration of components as currently claimed. As such the Examiner has determined the invention to be non-obvious over the prior art.
The Examiner further notes the claimed invention is determined to be patent eligible. Although the invention includes limitations directed towards the distribution of advertisements (certain method of organizing human activity), the invention is significantly more. Similar to Bascom, the claimed invention is directed towards a unique configuration of components which performs the function of distributing content in a manner specific to the configuration. While the concept of distributing content is abstract, this is significantly more as this is directed towards a particular machine/environment. As such, the Examiner has determined the invention to be patent eligible.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT M CAO whose telephone number is (571)270-5598. The examiner can normally be reached Monday - Friday 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ILANA SPAR can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT M CAO/Primary Examiner, Art Unit 3622